DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the after final amendment filed on 5/5/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration with applicant’s arguments, examiner agrees with the applicant’s counsel that the prior art of record fails to disclose the claimed invention such as a feeding system, as per claim 11, for a plant for production of cores with stacked laminations for transformers, wherein the plant includes a plurality of feeding stations, an exchange unit, wherein said feeding stations are connected in parallel to the exchange unit, a processing unit having an input, wherein the exchange unit feeds a band selected from a plurality of bands fed by said plurality of feeding stations to the input, and a plurality of guides, each guide conveys one of the plurality of bands from a respective feeding station to the exchange unit, wherein the exchange unit connects a guide chosen from the plurality of guides to the input. a processing unit and a feeding system, the processing unit having an input, the feeding system comprising a plurality of feeding stations, each feeding station configured to feed a respective band to the input. In feeding process, as per claim 1, feeding to the input a band coming from a selected feeding station of the plurality of feeding stations, and cutting, by means of the processing unit, the band from the selected feeding station, wherein the band is made of a ferromagnetic metal material so as to obtain one or more laminations. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729